                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


Melvin Hale,

                Plaintiff,

v.
                                                             Case No. 16-cv-4182-DDC
David Cordle,

                Defendant.



                                       VERDICT FORM
 Question No. 1: Has plaintiff shown by a preponderance of the evidence that defendant
 Cordie's decision not to renew plaintiffs contract at Emporia State University was an adverse
 employment action against plaintiff?

     Yes   ·x
           •
                              No - - - -

 If the answer is "Yes" on Question 1, proceed to answer Question No. 2. If the answer is
 "No" on Question 1, do not answer any of the following Questions. The jury foreperson
 should sign and date this Verdict Form.


 Question No. 2: Has plaintiff shown by a preponderance of the evidence that plaintiffs
 complaints about the racial slur was a substantial or motivating factor for Cordie's decision not
 to renew plaintiffs contract at Emporia State University?


     Yes - - - -                      No ___x_

 If the answer is "Yes" on Question 2, proceed to answer Question No. 3. If the answer is
 "No" on Question 2, do not answer of the following Questions. The jury foreperson should
 sign and date this Verdict Form.
 Question No. 3: Has defendant Cordle shown by a preponderance of the evidence that he
 would have made the same decision (not renewing plaintiffs contract) if plaintiff had not have
 spoken about the racial slur and alleged racial discrimination at Emporia State University?

   Yes - -- -                       No - - -

 If the answer is "Yes" on Question 3, do not answer Question No. 4. The jury foreperson
 should sign and date this Verdict Form.


Question No. 4: Please state the amount of damages, if any, which plaintiff sustained
because of any unlawful retaliation.

       Nominal Damages:

       Compensatory Damages: _ _ __

       Punitive Damages:


The jury foreperson must sign and date this Verdict Form, below.




Date
